Title: Notes on the Payment of the Public Debt, [ca. 28 March 1793]
From: Jefferson, Thomas
To: 



[ca. 28 Mch. 1793]

In how many years will a Debt bearing int. @ 6 pr. Ct. be extinguished by equal annual payments of 7. 8. 9. or 10. pr. ct. on acct of principal & interest?
Answer.

                       pr ct        y   m D
By annual payments of      7. in    33- 4-22 4 36/693
                           8.       23- 9-15 57/693
                           9.       18-10-  7 420/693
                          10.       15-  8-21 259/693

Example of the calculn, easily performed in 5 minutes.
Annual payment    8
Interest pr. Ct.  6
Annual excess     2. principal for do. 33 1/3         Log. = 1.5228787
debt to be redeemed Add 100. makes 133 1/3            Log  = 2.1249387
divide by Log. of ratio                                             y m d
  of int. 1.06 =                            .0253059) diff. = .6020600 (23-9-15 5/6)
                                                               506118 
                                                                959420
                                                                759177
                                                   .21088 1/4 ) 200243
note the first divisor divided by                               189794
12 gives 210881/4 the division                          692.8 )  10449
for months, which divided by 307/16                               6928
gives 692.8 divisor for days                                      3521
                                                                  3464
                                                                    57 remainder

If the question be reversed the solution is equally easy. viz. 
 What must the equal annual payments be to extinguish a debt in 20 years at 6. per cent?  Answer 8.71845 pr. cent on the debt.

 See Bache’s paper Mar. 2. 93. The rule thus expressed.
 from the log. of 8. (the annual payment)
 subtract the log. of 2. (the part of the principal paid the first year)
 divide ye remr by the log. of 1.06 (the amount of 1. dollar in 1. year)
 the quotient 23.79 or 24. years will be the time required.
 
see Bache’s paper, Mar. 28. 93.
